Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/09/20 has been entered.
This office action is in response to correspondence filed 10/09/20 regarding application 16/190,707, in which claims 1, 19, and 20 were amended. Claims 1-16, 19, and 20 are pending and have been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Alan J. Kasper, Reg. No. 25,426 on 12/22/20.

The application has been amended as follows:
In the claims:

In claim 1: 
line 22: replace “while the dissimilar” with “while dissimilar”


In claim 19: 
line 22: replace “while the dissimilar” with “while dissimilar”


In claim 20: 
line 24: replace “while the dissimilar” with “while dissimilar”



Response to Arguments
Amended independent claims 1, 19, and 20 overcome the 35 U.S.C. 103 rejections of claims 1-16, 19, and 20 based on Mont-Reynaud, Chaudhari, Ishibashi, Bratt, and Choi, and so they are withdrawn. 

Allowable Subject Matter
Claims 1-16, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 



Naressi et al. (2017/0011114) teaches classifying documents into sets using Scaled Linear Discriminant Analysis (SLDA), see [0055]. However, this is obviously a different problem than speaker classification, and any combination with Mont-Reynaud or the other prior art of record would not have resulted in the limitations of the amended independent claims. 





Dependent claims 2-16 are allowable because they further limit allowable parent claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2657                                        01/19/20